UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2013 Date of reporting period:	January 31, 2013 Item 1. Schedule of Investments: Putnam Absolute Return 100 Fund The fund's portfolio 1/31/13 (Unaudited) CORPORATE BONDS AND NOTES (34.3%) (a) Principal amount Value Banking (9.7%) Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) $415,000 $413,946 Bank of America Corp. sr. unsec. notes 5 3/8s, 2014 250,000 264,361 Bank of America Corp. sr. unsec. unsub. FRN notes 1.855s, 2014 760,000 770,966 Bank of America Corp. sr. unsec. unsub. FRN notes 1.722s, 2014 500,000 504,761 Bank of New York Mellon Corp. (The) sr. unsec. FRN notes 0.532s, 2015 700,000 700,006 Bank of Tokyo-Mitsubishi UFJ, Ltd. 144A sr. unsec. FRN notes 0.972s, 2014 (Japan) 250,000 250,840 Barclays Bank PLC sr. unsec. unsub. notes 5.2s, 2014 (United Kingdom) 1,300,000 1,379,654 Capital One Financial Corp. sr. unsec. unsub. FRN notes 1.454s, 2014 500,000 505,047 Citigroup, Inc. sr. unsec. notes FRN 2.31s, 2013 1,100,000 1,109,910 Fifth Third Bancorp sr. unsec. notes 6 1/4s, 2013 1,450,000 1,469,684 HSBC Finance Corp. sr. unsec. unsub. notes 4 3/4s, 2013 1,700,000 1,731,831 ING Bank NV 144A bonds 2 1/2s, 2016 (Netherlands) 129,000 134,366 ING Bank NV 144A sr. unsec. notes 2 3/8s, 2014 (Netherlands) 420,000 425,922 ING Bank NV 144A sr. unsec. notes FRN 1.358s, 2013 (Netherlands) 900,000 900,760 ING Bank NV 144A unsec. notes 3 3/4s, 2017 (Netherlands) 620,000 662,438 JPMorgan Chase & Co. sr. unsec. notes FRN 1.359s, 2015 1,025,000 1,038,233 KeyCorp sr. unsec. unsub. notes Ser. MTN, 6 1/2s, 2013 1,100,000 1,117,877 Lloyds TSB Bank PLC bank guaranty sr. unsec. unsub. notes 4 7/8s, 2016 (United Kingdom) 510,000 564,299 National Australia Bank, Ltd. 144A sr. unsec. unsub. notes FRN 1.251s, 2014 (Australia) 405,000 409,731 National Australia Bank, Ltd./New York sr. unsec. notes 1.6s, 2015 (Australia) 750,000 764,666 Nationwide Building Society 144A sr. unsec. sub. notes 5 1/4s, 2014 (United Kingdom) 400,000 413,202 PNC Funding Corp. sr. unsec. notes 3s, 2014 1,500,000 1,547,127 Royal Bank of Scotland PLC (The) sr. unsec. unsub. notes 2.55s, 2015 (United Kingdom) 855,000 881,536 Royal Bank of Scotland PLC (The) 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2014 (United Kingdom) 430,000 455,955 Royal Bank of Scotland PLC (The) sr. unsec. notes 4 7/8s, 2015 (United Kingdom) 250,000 269,227 Scotland International Finance No2 BV 144A bank guaranty unsec. sub. notes 4 1/4s, 2013 (Netherlands) 1,195,000 1,204,678 Standard Chartered PLC 144A sr. unsec. unsub. notes 5 1/2s, 2014 (United Kingdom) 1,400,000 1,511,066 Sumitomo Mitsui Banking Corp. 144A sr. unsec. notes 2.15s, 2013 (Japan) 685,000 689,411 UBS AG/Stamford CT sr. unsec. notes 2 1/4s, 2014 1,000,000 1,015,544 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 200,000 215,500 Wachovia Bank NA sr. unsec. sub. notes FRN Ser. BKNT, 0.693s, 2014 1,250,000 1,246,324 Westpac Banking Corp. 144A sr. unsec. notes FRN 1.041s, 2014 (Australia) 400,000 402,669 Basic materials (1.8%) Airgas, Inc. sr. unsec. unsub. notes 3 1/4s, 2015 845,000 893,323 Airgas, Inc. sr. unsec. unsub. notes 2.85s, 2013 500,000 507,149 ArcelorMittal sr. unsec. unsub. notes 5 3/8s, 2013 (France) 600,000 606,270 BHP Billiton Finance USA, Ltd. company guaranty sr. unsec. notes FRN 0.581s, 2014 (Australia) 500,000 501,191 Dow Chemical Co. (The) sr. unsec. notes 7.6s, 2014 152,000 165,090 Eastman Chemical Co. sr. unsec. unsub. notes 2.4s, 2017 790,000 814,210 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 245,000 340,019 Weyerhaeuser Co. sr. unsec. unsub. notes 7 1/4s, 2013 825,000 844,705 Capital goods (1.9%) Caterpillar Financial Services Corp. sr. unsec. notes FRN 0.61s, 2013 650,000 651,899 Caterpillar Financial Services Corp. sr. unsec. notes FRN 0.598s, 2014 1,500,000 1,504,340 John Deere Capital Corp. sr. unsec. unsub. notes FRN 0.705s, 2013 900,000 902,675 Staples, Inc. sr. unsec. unsub. notes 2 3/4s, 2018 505,000 506,604 United Technologies Corp. sr. unsec. unsub. notes FRN 0.581s, 2013 1,200,000 1,202,826 Communication services (2.0%) BellSouth Corp. sr. unsec. unsub. bonds 5.2s, 2014 500,000 535,478 Cellco Partnership/Verizon Wireless Capital, LLC sr. unsec. unsub. notes 7 3/8s, 2013 1,000,000 1,051,006 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2015 447,000 495,691 Deutsche Telekom International Finance BV company guaranty sr. unsec. unsub. bonds 5 1/4s, 2013 (Netherlands) 1,265,000 1,291,828 SBA Tower Trust 144A company guaranty mtge. notes 4.254s, 2015 625,000 663,606 Verizon New England, Inc. sr. unsec. debs. Ser. C, 4 3/4s, 2013 945,000 971,755 Consumer cyclicals (1.3%) Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 465,000 525,450 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 3/4s, 2014 1,250,000 1,334,554 QVC, Inc. 144A sr. notes 7 1/8s, 2017 215,000 224,850 Turner Broadcasting System, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2013 360,000 371,226 Viacom, Inc. sr. unsec. notes 4 3/8s, 2014 310,000 327,446 Volkswagen International Finance NV 144A company guaranty sr. unsec. notes 1 5/8s, 2015 (Germany) 500,000 506,095 Consumer finance (0.3%) American Express Credit Corp. sr. unsec. sub. notes FRN 1.411s, 2015 600,000 611,168 Capital One Bank sr. unsec. sub. notes 6 1/2s, 2013 250,000 255,190 Consumer staples (4.5%) Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. notes FRN 0.665s, 2014 700,000 702,450 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2014 914,000 988,163 ConAgra Foods, Inc. sr. unsec. notes 5 7/8s, 2014 500,000 529,417 ConAgra Foods, Inc. sr. unsec. unsub. notes 1.35s, 2015 1,000,000 1,004,844 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 400,000 458,000 Costco Wholesale Corp. sr. unsec. unsub. notes 0.65s, 2015 320,000 321,261 Delhaize Group company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 1,000,000 1,039,955 Diageo Capital PLC company guaranty sr. unsec. unsub. notes 7 3/8s, 2014 (United Kingdom) 853,000 906,986 H.J. Heinz Co. sr. unsec. notes 5.35s, 2013 1,800,000 1,838,759 Kroger Co. (The) company guaranty sr. unsec. notes 5s, 2013 1,850,000 1,866,466 Mondelez International, Inc. sr. unsec. notes 2 5/8s, 2013 730,000 733,558 Walgreen Co. sr. unsec. unsub. FRN notes 0.81s, 2014 1,000,000 1,001,538 Energy (0.3%) EnCana Corp. sr. unsec. unsub. notes 4 3/4s, 2013 (Canada) 500,000 513,837 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 25,000 30,973 Shell International Finance BV company guaranty sr. unsec. unsub. notes 0 5/8s, 2015 (Netherlands) 125,000 125,346 Financial (0.5%) Erac USA Finance Co. 144A company guaranty sr. notes 2 3/4s, 2013 445,000 448,231 General Electric Capital Corp. sr. unsec. unsub. notes FRN Ser. MTN, 0.935s, 2014 500,000 503,093 General Electric Capital Corp. sr. unsec. unsub. notes FRN Ser. MTNA, 1.212s, 2013 275,000 275,760 Health care (0.1%) Zoetis Inc. 144A sr. unsec. notes 1.15s, 2016 265,000 265,446 Insurance (2.7%) Aflac, Inc. sr. unsec. notes 3.45s, 2015 1,000,000 1,063,846 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB 8 1/8s, 2038 235,000 272,013 Jackson National Life Global Funding, Co. 144A sr. unsub. notes 5 3/8s, 2013 1,000,000 1,011,314 MetLife Global Funding I 144A sr. unsub. notes 5 1/8s, 2014 100,000 105,844 MetLife Global Funding I 144A sr. unsub. notes 5 1/8s, 2013 100,000 100,858 Metropolitan Life Global Funding I 144A sr. unsub. FRN notes 0.659s, 2014 500,000 499,894 Metropolitan Life Global Funding I 144A unsec. notes FRN 0.711s, 2013 500,000 500,392 Monumental Global Funding II 144A sr. unsub. notes FRN 0.471s, 2013 600,000 599,838 Monumental Global Funding, Ltd. 144A sr. unsub. notes 5 1/2s, 2013 400,000 404,245 Monumental Global Funding, Ltd. 144A sr. unsub. notes 5 1/4s, 2014 550,000 572,542 New York Life Global Funding 144A notes 3s, 2015 930,000 979,528 Principal Life Global Funding II 144A notes 1s, 2015 260,000 260,904 Prudential Covered Trust 2012-1 144A company guaranty mtge. notes 2.997s, 2015 446,500 461,877 Real estate (4.0%) Duke Realty LP sr. unsec. notes 6 1/4s, 2013 (R) 1,000,000 1,015,463 ERP Operating LP sr. unsec. unsub. notes 5 1/4s, 2014 (R) 1,000,000 1,072,823 HCP, Inc. sr. unsec. notes 5.65s, 2013 (R) 500,000 520,768 HCP, Inc. sr. unsec. unsub. notes 2.7s, 2014 (R) 1,000,000 1,017,818 Hospitality Properties Trust sr. unsec. notes 7 7/8s, 2014 (R) 800,000 851,539 ProLogis LP company guaranty sr. unsec. notes 5 1/2s, 2013 1,600,000 1,605,141 Regency Centers LP company guaranty sr. unsec. unsub. notes 4.95s, 2014 750,000 783,643 Simon Property Group LP sr. unsec. unsub. notes 5.1s, 2015 (R) 700,000 770,083 Simon Property Group LP sr. unsec. unsub. notes 4.2s, 2015 (R) 770,000 816,734 UDR, Inc. sr. unsec. notes 6.05s, 2013 (R) 750,000 762,898 WEA Finance, LLC/ WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 7 1/2s, 2014 1,000,000 1,086,660 Technology (1.0%) IBM Corp. sr. unsec. unsub. notes 6 1/2s, 2013 2,000,000 2,085,758 Xerox Corp. sr. unsec. notes 5.65s, 2013 553,000 560,167 Transportation (0.7%) Burlington Northern Santa Fe, LLC. sr. unsec. notes 7s, 2014 1,000,000 1,062,182 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 118,353 129,005 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 125,893 135,020 Federal Express Corp. 2012 Pass Through Trust 144A notes 2 5/8s, 2018 495,570 501,335 Utilities and power (3.5%) Ameren Corp. sr. unsec. notes 8 7/8s, 2014 240,000 261,150 CenterPoint Energy Resources Corp. sr. unsec. unsub. notes 7 7/8s, 2013 1,570,000 1,587,779 Dayton Power & Light Co. (The) 1st mtge. 5 1/8s, 2013 800,000 823,202 DTE Energy Co. sr. unsec. unsub. notes 7 5/8s, 2014 700,000 759,659 Duke Energy Corp. sr. unsec. unsub. notes 6.3s, 2014 400,000 421,969 Electricite de France SA 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 260,000 255,775 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 6 1/8s, 2013 250,000 249,997 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 5.65s, 2013 1,600,000 1,612,888 Great Plains Energy, Inc. sr. unsec. unsub. notes 2 3/4s, 2013 550,000 554,869 Kinder Morgan Energy Partners LP sr. unsec. unsub. notes 5s, 2013 1,500,000 1,553,148 Texas-New Mexico Power Co. 144A 1st mtge. bonds 9 1/2s, 2019 654,000 886,403 Total corporate bonds and notes (cost $86,852,417) MORTGAGE-BACKED SECURITIES (29.5%) (a) Principal amount Value Agency collateralized mortgage obligations (7.5%) Federal Home Loan Mortgage Corp. IFB Ser. 2976, Class LC, 23.666s, 2035 $43,982 $71,098 Ser. T-8, Class A9, IO, 0.366s, 2028 189,156 2,010 Ser. T-59, Class 1AX, IO, 0.273s, 2043 435,135 5,320 Ser. T-48, Class A2, IO, 0.212s, 2033 642,448 6,174 Ser. 4077, Class TO, PO, zero %, 2041 839,720 702,863 Ser. 3835, Class FO, PO, zero %, 2041 3,516,489 3,014,299 FRB Ser. T-54, Class 2A, IO, zero %, 2043 256,999 40 Federal National Mortgage Association IFB Ser. 04-10, Class QC, 27.785s, 2031 331,829 458,689 IFB Ser. 06-86, Class SY, 23.27s, 2036 65,177 69,739 IFB Ser. 05-75, Class GS, 19.639s, 2035 456,076 659,026 IFB Ser. 11-4, Class CS, 12.493s, 2040 623,998 747,627 Ser. 03-W10, Class 1, IO, 1.347s, 2043 100,111 4,180 Ser. 98-W5, Class X, IO, 0.588s, 2028 349,831 15,305 Ser. 98-W2, Class X, IO, 0.48s, 2028 1,209,753 53,305 Ser. 03-W1, Class 2A, IO, zero %, 2042 554,753 43 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.633s, 2041 1,591,320 2,538,506 IFB Ser. 10-158, Class SD, 14.386s, 2040 377,000 532,403 IFB Ser. 11-70, Class WS, 9.291s, 2040 1,272,000 1,442,270 IFB Ser. 11-72, Class SE, 7.132s, 2041 2,689,000 2,796,492 IFB Ser. 11-56, Class MS, 6.87s, 2041 1,666,468 1,827,815 Ser. 11-70, PO, zero %, 2041 4,358,940 3,622,410 Ser. 10-151, Class KO, PO, zero %, 2037 541,091 487,328 GSMPS Mortgage Loan Trust 144A Ser. 99-2, IO, 0.582s, 2027 93,810 1,180 Ser. 98-3, IO, 0.343s, 2027 58,822 960 Ser. 98-2, IO, 0.267s, 2027 50,981 366 Ser. 98-4, IO, zero %, 2026 74,629 2,702 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.046s, 2045 265,754 50,493 Commercial mortgage-backed securities (16.9%) Banc of America Commercial Mortgage, Inc. Ser. 07-2, Class A2, 5.634s, 2049 164,983 169,223 Ser. 04-3, Class D, 5.61s, 2039 626,000 643,885 FRB Ser. 07-3, Class A2, 5.592s, 2049 1,033,166 1,033,911 Ser. 06-5, Class A2, 5.317s, 2047 1,238,610 1,238,448 Ser. 06-6, Class A2, 5.309s, 2045 1,113,143 1,146,694 Ser. 04-4, Class D, 5.073s, 2042 479,000 477,353 Ser. 07-1, Class XW, IO, 0.315s, 2049 1,189,598 11,640 Banc of America Commercial Mortgage, Inc. 144A Ser. 04-4, Class XC, IO, 0.866s, 2042 1,422,091 12,789 Ser. 02-PB2, Class XC, IO, 0.389s, 2035 1,631,860 16 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-T28, Class AJ, 5.964s, 2042 1,250,000 1,340,625 Ser. 05-PWR9, Class AJ, 4.985s, 2042 (F) 890,000 914,982 Bear Stearns Commercial Mortgage Securities, Inc. 144A FRB Ser. 06-PW11, Class B, 5.454s, 2039 (F) 426,000 391,959 Citigroup Commercial Mortgage Trust 144A FRB Ser. 12-GC8, Class D, 4.878s, 2045 (F) 1,181,000 1,178,019 Commercial Mortgage Pass-Through Certificates Ser. 06-C8, Class A2B, 5.248s, 2046 83,175 83,625 Ser. 05-C6, Class AJ, 5.209s, 2044 1,250,000 1,315,563 Commercial Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 (F) 718,000 751,654 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.761s, 2039 926,559 938,281 FRB Ser. 07-C4, Class A3, 5.761s, 2039 987,000 1,051,431 CS First Boston Mortgage Securities Corp. Ser. 02-CKN2, Class C1, 6.376s, 2037 (F) 1,147,000 1,150,554 Ser. 02-CP5, Class E, 5.339s, 2035 753,000 750,868 Ser. 05-C6, Class AJ, 5.23s, 2040 (F) 1,205,000 1,294,276 Ser. 05-C6, Class B, 5.23s, 2040 710,000 658,525 Ser. 03-CPN1, Class E, 4.891s, 2035 462,000 461,889 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 515,297 557,809 FRB Ser. 03-CK2, Class G, 5.744s, 2036 425,520 424,781 Ser. 03-C3, Class AX, IO, 1.657s, 2038 9,519,022 5,312 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class F, 5.35s, 2035 468,000 479,700 GE Capital Commercial Mortgage Corp. Ser. 07-C1, Class A3, 5.481s, 2049 973,000 1,045,540 GE Capital Commercial Mortgage Corp. 144A FRB Ser. 04-C1, Class F, 5.088s, 2038 894,000 904,561 Ser. 05-C3, Class XC, IO, 0.149s, 2045 63,544,282 266,275 GMAC Commercial Mortgage Securities, Inc. Ser. 04-C3, Class AJ, 4.915s, 2041 710,000 733,419 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class B, 4.894s, 2042 (F) 727,000 739,012 Greenwich Capital Commercial Funding Corp. 144A FRB Ser. 03-C1, Class J, 5.363s, 2035 (F) 370,000 375,623 Ser. 03-C1, Class G, 4.773s, 2035 626,000 622,411 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 180,173 186,479 Ser. 05-GG4, Class B, 4.841s, 2039 (F) 540,000 481,592 GS Mortgage Securities Corp. II 144A FRB Ser. 12-GCJ9, Class XA, IO, 2.411s, 2045 2,894,165 439,238 GS Mortgage Securities Trust 144A Ser. GC10, Class D, 4.415s, 2046 (F) 350,000 330,169 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-CB20, Class AJ, 6.075s, 2051 (F) 336,000 339,468 FRB Ser. 04-CB9, Class B, 5.662s, 2041 (F) 372,000 381,859 FRB Ser. 02-C2, Class E, 5.476s, 2034 576,000 576,000 Ser. 02-C3, Class D, 5.314s, 2035 430,518 430,518 Ser. 04-CB8, Class B, 4 1/2s, 2039 943,000 966,481 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 11-C3, Class E, 5.533s, 2046 (F) 260,000 271,318 FRB Ser. 11-C5, Class D, 5.314s, 2046 (F) 557,000 571,027 FRB Ser. 12-CBX, Class E, 5.189s, 2045 281,000 285,299 FRB Ser. 12-LC9, Class E, 4.429s, 2047 312,000 294,113 LB-UBS Commercial Mortgage Trust Ser. 06-C3, Class A2, 5.532s, 2032 1,966 1,965 Ser. 06-C7, Class A2, 5.3s, 2038 455,941 455,941 Ser. 05-C7, Class A2, 5.103s, 2030 1,714 1,714 Ser. 07-C2, Class XW, IO, 0.499s, 2040 1,279,864 22,627 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.85s, 2050 1,229,000 1,300,141 FRB Ser. 07-C1, Class A2, 5.746s, 2050 141,451 143,989 Ser. 03-KEY1, Class C, 5.373s, 2035 463,000 469,528 Ser. 04-KEY2, Class D, 5.046s, 2039 416,000 371,800 Merrill Lynch Mortgage Trust 144A Ser. 05-MCP1, Class XC, IO, 0.191s, 2043 51,696,556 572,694 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 06-4, Class A2FL, 0.326s, 2049 342,193 340,268 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 06-4, Class XC, IO, 0.203s, 2049 (F) 63,173,404 789,726 Morgan Stanley Capital I Trust FRB Ser. 07-T27, Class AJ, 5.652s, 2042 (F) 874,000 872,554 Ser. 07-IQ14, Class A2, 5.61s, 2049 355,128 365,613 FRB Ser. 07-HQ12, Class A2, 5.592s, 2049 233,805 242,573 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.843s, 2043 574,000 596,099 Morgan Stanley-Bank of America-Merril Lynch Mortgage Trust Ser. 13-C7, Class XA, IO, 1.771s, 2046 3,290,000 377,330 Nomura Asset Securities Corp. 144A Ser. 98-D6, Class B1, 6s, 2030 258,000 274,770 Salomon Brothers Mortgage Securities VII 144A FRB Ser. 99-C1, Class J, 7s, 2032 627,000 636,006 TIAA Seasoned Commercial Mortgage Trust FRB Ser. 07-C4, Class AJ, 5.553s, 2039 (F) 676,000 739,809 UBS-Barclays Commercial Mortgage Trust 144A Ser. 12-C2, Class XA, IO, 1.822s, 2063 5,611,997 571,750 Wachovia Bank Commercial Mortgage Trust Ser. 05-C17, Class D, 5.396s, 2042 (F) 580,000 561,631 Ser. 06-C29, Class AM, 5.339s, 2048 570,000 641,668 Ser. 07-C30, Class A3, 5.246s, 2043 304,100 309,993 Ser. 06-C29, IO, 0.385s, 2048 39,252,833 529,913 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 03-C8, Class F, 5.439s, 2035 (F) 1,032,000 1,083,284 FRB Ser. 03-C6, Class J, 5.24s, 2035 (F) 420,000 426,298 Ser. 07-C31, IO, 0.237s, 2047 90,143,620 690,162 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C4, Class E, 5.249s, 2044 535,000 558,675 FRB Ser. 12-C10, Class D, 4.462s, 2045 338,000 323,002 FRB Ser. 13-C11, Class D, 4.186s, 2045 (FWC) 295,000 280,066 Residential mortgage-backed securities (non-agency) (5.1%) Barclays Capital, LLC Trust Ser. 12-RR10, Class 8A3, 15 3/4s, 2036 259,855 135,774 Ser. 12-RR10, Class 8A2, 4s, 2036 560,014 565,614 Barclays Capital, LLC Trust 144A Ser. 09-RR7, Class 2A7, IO, 1.567s, 2047 8,575,403 354,164 Bear Stearns Mortgage Funding Trust Ser. 06-AR2, Class 1X, IO, 0.7s, 2046 1,187,609 38,241 Ser. 06-AR3, Class 1X, IO, 0.4s, 2036 885,240 16,288 Countrywide Asset Backed Certificates FRB Ser. 05-AB1, Class A3, 0.504s, 2035 158,890 143,001 FRB Ser. 07-3, Class 2A1, 0.304s, 2047 970,900 977,575 GSAA Home Equity Trust FRB Ser. 04-10, Class AF4, 5.17s, 2034 378,918 404,003 Merrill Lynch Alternative Note Asset Ser. 07-OAR5, Class X, IO, P, 0.8s, 2047 1,065,943 34,110 Merrill Lynch Mortgage Investors Trust FRB Ser. 05-A5, Class A3, 2.565s, 2035 850,000 816,000 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR1, Class 2A1B, 1.241s, 2046 1,124,983 978,735 FRB Ser. 05-AR17, Class A1B2, 0.614s, 2045 1,828,192 1,526,540 FRB Ser. 05-AR6, Class 2AB2, 0.574s, 2045 1,587,095 1,412,515 FRB Ser. 05-AR8, Class 2AB3, 0.564s, 2045 1,580,859 1,406,964 FRB Ser. 05-AR1, Class A3, 0.564s, 2045 1,608,655 1,431,703 Wells Fargo Mortgage Backed Securities Trust FRB Ser. 06-AR1, Class 2A5, 5.354s, 2036 1,500,000 1,507,500 FRB Ser. 04-H, Class A1, 2.615s, 2034 1,258,564 1,287,263 Total mortgage-backed securities (cost $71,647,695) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (3.3%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.2%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, February 1, 2043 $2,000,000 $2,086,406 3s, TBA, February 1, 2043 1,000,000 1,043,594 U.S. Government Agency Mortgage Obligations (2.1%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 5s, January 1, 2021 (i) 107,909 119,001 4.5s, April 1, 2024 (i) 113,745 125,009 Federal National Mortgage Association Pass-Through Certificates 3s, TBA, March 1, 2043 2,000,000 2,059,688 3s, TBA, February 1, 2043 3,000,000 3,098,438 Total U.S. government and agency mortgage obligations (cost $8,584,440) U.S. TREASURY OBLIGATIONS (—) (a) Principal amount Value U.S. Treasury Notes 2 5/8s, November 15, 2020 $56,000 $60,423 Total U.S. treasury Obligations (cost $53,064) MUNICIPAL BONDS AND NOTES (1.3%) (a) Principal amount Value Union Cnty., AZ Indl. Dev. VRDN (Del-Tin Fiber LLC), 0.6s, 10/1/27 $1,700,000 $1,700,000 WI Hsg. & Econ. Dev. Auth. VRDN, Ser. D, 0.58s, 3/1/38 1,500,000 1,500,000 Total municipal bonds and notes (cost $3,200,000) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.7%) (a) Principal amount Value Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 $1,340,000 $1,171,160 Croatia (Republic of) 144A unsec. notes 6 1/4s, 2017 200,000 219,278 Korea Development Bank sr. unsec. unsub. notes 4s, 2016 (South Korea) 300,000 326,782 Total foreign government and agency bonds and notes (cost $1,812,734) SHORT-TERM INVESTMENTS (34.7%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.10% (AFF) 37,299,411 $37,299,411 SSgA Prime Money Market Fund 0.06% (P) 108,000 108,000 Interest in $7,000,000 joint tri-party repurchase agreement dated 1/31/13 with BNP Paribas due 2/1/13 - maturity value of $1,300,009 for an effective yield of 0.26% (collateralized by various corporate bonds and notes with coupon rates ranging from zero% to 7.45% and due dates ranging from 4/7/14 to 12/1/42, valued at $7,350,001) $1,300,000 1,300,000 Abbey National North America, LLC commercial paper yield of 0.853%, April 2, 2013 1,000,000 999,473 Avon Capital Corp. commercial paper yield of 0.750%, February 7, 2013 1,000,000 999,875 Avon Capital Corp. commercial paper yield of 0.800%, February 15, 2013 400,000 399,876 AXA Financial, Inc. commercial paper yield of 0.662%, April 25, 2013 1,000,000 999,323 Bank of Montreal/Chicago, IL FRN certificate of deposit yield of 0.510%, August 15, 2013 (Canada) 900,000 901,183 CAFCO, LLC asset backed commercial paper yield of 0.734%, August 9, 2013 700,000 698,239 Canadian Imperial Bank of Commerce/New York, NY FRN certificate of deposit yield of 0.560%, November 26, 2014 (Canada) 1,000,000 999,647 CHARTA, LLC 144A asset backed commercial paper yield of 0.806%, December 3, 2013 500,000 497,102 CIESCO, LP asset backed commercial paper yield of 0.743%, August 5, 2013 1,000,000 997,572 COFCO Capital Corp. asset backed commercial paper yield of 0.400%, March 5, 2013 1,500,000 1,499,467 Commonwealth Bank of Australia FRN certificate of deposit yield of 1.553%, January 17, 2014 (Australia) 650,000 655,858 CRC Funding, LLC commercial paper yield of 0.744%, August 2, 2013 1,200,000 1,196,804 Daimler Finance North America, LLC asset backed commercial paper yield of 0.955%, February 7, 2013 600,000 599,905 Daimler Finance North America, LLC commercial paper yield of 0.977%, August 15, 2013 1,300,000 1,295,959 DIRECTV Holdings, LLC commercial paper yield of 0.450%, February 5, 2013 500,000 499,975 ENI Finance USA, Inc. commercial paper yield of 0.550%, March 14, 2013 500,000 499,687 Entergy Corp. commercial paper yield of 0.700%, February 27, 2013 500,000 499,747 Entergy Corp. commercial paper yield of 0.730%, March 11, 2013 1,000,000 999,229 Ford Motor Credit Co., LLC commercial paper yield of 1.170%, September 30, 2013 500,000 496,288 Ford Motor Credit Co., LLC commercial paper yield of 1.189%, July 9, 2013 500,000 497,706 Ford Motor Credit Co., LLC commercial paper yield of 1.210%, August 16, 2013 1,000,000 994,136 GATX Corp. commercial paper yield of 0.450%, February 20, 2013 1,000,000 999,763 Govco, LLC asset backed commercial paper yield of 0.400%, March 8, 2013 1,500,000 1,499,417 Manhattan Asset Funding Co., LLC commercial paper yield of 0.240%, February 12, 2013 (Japan) 1,500,000 1,499,890 National Grid USA commercial paper yield of 0.620%, February 15, 2013 800,000 799,807 Nissan Motor Acceptance Corp. commercial paper yield of 0.380%, February 13, 2013 1,000,000 999,873 Nordea Bank Finland PLC/New York FRN certificate of deposit yield of 0.745%, April 5, 2013 1,825,000 1,826,653 Northern Pines Funding, LLC commercial paper yield of 0.602%, October 28, 2013 (Germany) 1,000,000 995,517 Societe Generale North America commercial paper yield of 0.621%, April 8, 2013 (France) 1,000,000 999,392 Spectra Energy Partners, LP commercial paper yield of 0.620%, February 14, 2013 1,100,000 1,099,754 Straight-A Funding, LLC commercial paper yield of 0.190%, April 9, 2013 7,825,000 7,822,556 Svenska Handelsbanken, Inc. commercial paper yield of 0.190%, March 21, 2013 (Sweden) 2,000,000 1,999,493 Svenska Handelsbanken/New York, NY FRN certificate of deposit yield of 0.919%, September 25, 2013 (Sweden) 500,000 502,029 Svenska Handelsbanken/New York, NY FRN certificate of deposit yield of 1.103%, July 17, 2014 (Sweden) 850,000 852,454 Thunder Bay Funding, LLC commercial paper yield of 0.190%, April 23, 2013 3,900,000 3,898,197 U.S. Treasury Bills with an effective yield of 0.122%, December 12, 2013 (SEG) (SEGSF) 175,000 174,802 U.S. Treasury Bills with an effective yield of 0.130%, January 9, 2014 (SEGCCS) 17,000 16,978 Vodafone Group PLC commercial paper yield of 0.840%, April 16, 2013 (United Kingdom) 1,500,000 1,497,666 Vodafone Group PLC commercial paper yield of 1.026%, February 15, 2013 (United Kingdom) 350,000 349,861 Volvo Treasury AB commercial paper yield of 0.570%, March 11, 2013 (Sweden) 800,000 799,519 Westar Energy, Inc. commercial paper yield of 0.420%, March 1, 2013 1,500,000 1,499,510 Working Capital Management Co. commercial paper yield of 0.190%, February 15, 2013 (Japan) 1,300,000 1,299,904 Wyndham Worldwide Corp. commercial paper yield of 0.850%, February 6, 2013 500,000 499,941 Wyndham Worldwide Corp. commercial paper yield of 0.897%, February 13, 2013 1,000,000 999,689 Total short-term investments (cost $88,848,711) TOTAL INVESTMENTS Total investments (cost $260,999,061) (b) FORWARD CURRENCY CONTRACTS at 1/31/13 (aggregate face value $223,694) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International British Pound Sell 2/20/13 $82,465 $84,785 $2,320 Euro Buy 2/20/13 1,630 1,590 40 Goldman Sachs International Euro Buy 2/20/13 7,740 7,551 189 JPMorgan Chase Bank N.A. Canadian Dollar Sell 2/20/13 66,044 66,906 862 Euro Buy 2/20/13 33,405 32,593 812 UBS AG Swiss Franc Buy 2/20/13 15,276 15,188 88 Swiss Franc Sell 2/20/13 15,276 14,945 (331) WestPac Banking Corp. Euro Buy 2/20/13 136 136 — Total FUTURES CONTRACTS OUTSTANDING at 1/31/13 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 3 yr (Short) 20 $2,275,732 Mar-13 $4,825 Canadian Government Bond 10 yr (Long) 4 536,234 Mar-13 (7,836) U.K. Gilt 10 yr (Short) 2 369,126 Mar-13 7,829 Total TBA SALE COMMITMENTS OUTSTANDING at 1/31/13 (proceeds receivable $3,119,531) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3s, February 1, 2043 $3,000,000 3/12/13 $3,098,437 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 1/31/13 (Unaudited) Counterparty Fixed Right or Obligation % to receive or (pay)/Floating rate index/Maturity date Expiration date/ strike Contract amount Unrealized Credit Suisse International (2.00)/3 month USD-LIBOR-BBA/Mar-23 (Purchased) Mar-13/2.00 $4,063,000 $30,919 (1.50)/3 month USD-LIBOR-BBA/Mar-23 (Purchased) Mar-13/1.50 4,063,000 (6,988) Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/13 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $8,160,700 (E) $(123,635) 3/20/23 1.75% 3 month USD-LIBOR-BBA $143,302 Barclays Bank PLC 8,600,000 (E) 2,838 3/20/15 0.45% 3 month USD-LIBOR-BBA 3,354 2,318,000 (E) 8,855 3/20/18 3 month USD-LIBOR-BBA 0.90% (10,802) 303,000 (E) (15,241) 3/20/43 2.60% 3 month USD-LIBOR-BBA 11,332 923,000 (E) (27,179) 3/20/23 1.75% 3 month USD-LIBOR-BBA 3,013 GBP 412,000 — 8/15/31 3.6% 6 month GBP-LIBOR-BBA (80,368) Citibank, N.A. $363,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0625% 5,478 492,000 (E) (10,627) 3/20/23 1.75% 3 month USD-LIBOR-BBA 5,466 Credit Suisse International 45,003,000 (E) 51,880 3/20/15 0.45% 3 month USD-LIBOR-BBA 54,581 3,374,000 (E) (40,410) 3/20/23 1.75% 3 month USD-LIBOR-BBA 69,955 1,990,000 (E) 27,069 3/20/23 3 month USD-LIBOR-BBA 1.75% (38,024) 1,481,000 (E) 91 3/20/18 3 month USD-LIBOR-BBA 0.90% (12,468) 3,763,000 (E) (3,161) 3/20/15 3 month USD-LIBOR-BBA 0.45% (3,387) 84,000 (E) 4,548 3/20/43 3 month USD-LIBOR-BBA 2.60% (2,819) 2,325,000 (E) (5,509) 3/20/18 0.90% 3 month USD-LIBOR-BBA 14,208 698,000 (E) (22,044) 3/20/43 2.60% 3 month USD-LIBOR-BBA 39,171 Deutsche Bank AG 5,982,000 (E) (529) 3/20/18 0.90% 3 month USD-LIBOR-BBA 50,198 245,000 (E) (56) 3/20/15 0.45% 3 month USD-LIBOR-BBA (42) 3,222,000 (E) (89,581) 3/20/43 2.60% 3 month USD-LIBOR-BBA 192,988 11,664,000 (E) 288,176 3/20/23 3 month USD-LIBOR-BBA 1.75% (93,354) Goldman Sachs International 1,961,000 (E) 17,512 3/20/23 3 month USD-LIBOR-BBA 1.75% (46,632) 18,839,000 (E) (352,962) 3/20/23 1.75% 3 month USD-LIBOR-BBA 263,262 11,739,000 (E) (46,606) 3/20/18 0.90% 3 month USD-LIBOR-BBA 52,940 1,210,000 (E) 60,034 3/20/43 3 month USD-LIBOR-BBA 2.60% (46,084) GBP 412,000 — 9/23/31 6 month GBP-LIBOR-BBA 3.1175% 28,113 JPMorgan Chase Bank N.A. CAD 590,000 — 9/21/21 2.3911% 3 month CAD-BA-CDOR (7,841) CAD 2,213,000 — 5/2/15 3 month CAD-BA-CDOR 1.6575% 11,718 Royal Bank of Scotland PLC (The) $800,000 (E) (5,625) 3/20/23 1.75% 3 month USD-LIBOR-BBA 20,542 Total (E) Extended effective date. CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/13 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $338,300 (E) $(3,064) 3/20/23 1.75% 3 month USD-LIBOR-BBA $8,002 Total (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/13 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $800,000 $— 4/7/16 (2.63%) USA Non Revised Consumer Price Index- Urban (CPI-U) $(11,624) Goldman Sachs International 460,000 — 3/1/16 2.47% USA Non Revised Consumer Price Index- Urban (CPI-U) 2,180 345,000 — 3/3/16 2.45% USA Non Revised Consumer Price Index- Urban (CPI-U) 1,275 1,058,000 — 4/3/17 2.3225% USA Non Revised Consumer Price Index- Urban (CPI-U) 222 1,058,000 — 4/4/17 2.35% USA Non Revised Consumer Price Index- Urban (CPI-U) 1,777 1,058,000 — 4/5/17 2.355% USA Non Revised Consumer Price Index- Urban (CPI-U) 2,074 1,058,000 — 4/5/22 2.66% USA Non Revised Consumer Price Index- Urban (CPI-U) (4,046) GBP 660,000 — 3/30/17 (3.0925%) GBP Non-revised UK Retail Price Index 7,694 GBP 660,000 — 4/2/17 (3.085%) GBP Non-revised UK Retail Price Index 5,595 GBP 1,320,000 — 9/20/17 2.6625% GBP Non-revised UK Retail Price Index (76,748) GBP 660,000 — 9/21/17 2.66% GBP Non-revised UK Retail Price Index (38,510) GBP 660,000 — 4/3/17 (3.09%) GBP Non-revised UK Retail Price Index 5,308 Total Key to holding's currency abbreviations FRB Canadian Dollar GBP British Pound Key to holding's abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes MTNA Medium Term Notes Class A OJSC Open Joint Stock Company PO Principal Only TBA To Be Announced Commitments VRDN Variable Rate Demand Notes, which are floating-rate securities with long-term maturities, that carry coupons that reset every one or seven days. The rate shown is the current interest rate at the close of the reporting period. Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2012 through January 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $255,976,671. (b) The aggregate identified cost on a tax basis is $261,101,287, resulting in gross unrealized appreciation and depreciation of $4,906,719 and $474,498, respectively, or net unrealized appreciation of $4,432,221. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $51,210,289 $69,110,189 $83,021,067 $12,644 $37,299,411 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $9,116,345 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk and to hedge against changes in values of securities it owns, owned or expects to own. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap option contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to manage exposure to market risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An OTC interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Upfront premiums are recorded as realizes gains and losses at the closing of the contract. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as a receivable or payable for variation margin. Payments received or made are recorded as realized gains or losses. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty. There is minimal counterparty risk with respect to centrally cleared interest rate contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific sectors or industries and to gain exposure to rates of inflation in specific regions or countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $547,552 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $102,831 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $147,836. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Corporate bonds and notes $— $87,708,235 $— Foreign government and agency bonds and notes — 1,717,220 — Mortgage-backed securities — 75,424,436 — Municipal bonds and notes — 3,200,000 — U.S. Government and Agency Mortgage Obligations — 8,532,136 — U.S. Treasury Obligations — 60,423 — Short-term investments 37,407,411 51,459,716 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $3,980 $— Futures contracts 4,818 — — Forward premium swap option contracts — 23,931 — TBA sale commitments — (3,098,437) — Interest rate swap contracts — 921,028 — Total return swap contracts — (104,803) — Totals by level $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $4,311 $331 Interest rate contracts 1,735,629 890,655 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Purchased swap option contracts (contract amount) $11,800,000 Written swap option contracts (contract amount) $4,200,000 Futures contracts (number of contracts) 30 Forward currency contracts (contract amount) $280,000 OTC Interest rate swap contracts (notional) $251,100,000 Central Cleared Interest rate swap contracts (notional) $250,000 OTC Total return swap contracts (notional) $12,100,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: March 28, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: March 28, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: March 28, 2013
